Citation Nr: 0315409	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  94-42 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the St. 
Petersburg, Florida, Regional Office (RO).  The veteran 
testified before a hearing officer at the RO in February 
1994.  The case has been previously before the Board on 
several occasions.  Each time it was remanded for additional 
development.  The veteran testified at a videoconference 
hearing before the undersigned Member of the Board in April 
2002.  Transcripts of the hearing testimony have been 
associated with the claims file.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran currently suffers from a chronic low back 
disorder that was incurred during service.


CONCLUSION OF LAW

A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  Service medical records reflect that the 
veteran was seen on July 25, 1955, for complaints of back 
pain.  It was reported that he had just returned from a 3-
week leave and that about 2 weeks ago he noticed pain in his 
back which had occurred in his lumbosacral area on both 
sides.  Examination revealed definite spasm in the 
lumbosacral area and limitation of motion.  An initial 
impression of acute lumbosacral strain was given and the 
veteran was admitted to the hospital at the Lowry Air Force 
Base.  Clinical records from the hospital show that veteran 
twisted his back while swimming on authorized leave on July 
12, 1955, but did not report for treatment at that time.  X-
ray reports, dated on July 26, 1955, show "no evidence of 
pathology of present clinical significance."  Recommended 
treatment was heat and massage, twice a day, and the use of a 
bed board.  The veteran was released to light duty on August 
1, 1955, at which time it was noted that he had "little 
residual pain."  The final diagnosis was strain, lumbosacral 
muscles.  The veteran was given a temporary profile which 
precluded heavy lifting and prolonged standing or marching.

At the time of the veteran's October 1955 separation 
examination, a clinical evaluation of the veteran's "spine, 
other musculoskeletal" was normal.  The examiner noted that 
the veteran had had back trouble in July 1955, and was 
hospitalized for 10 to 11 days and diagnosed with muscular 
spasms.  The examiner further noted that the veteran had 
"soreness in back at present time."  Otherwise, the 
veteran's service medical records do not reflect any 
complaints, treatment or diagnoses with respect to a low back 
disability.

A lay statement from the veteran's sister, submitted in April 
1997, reflects that the veteran had a severe "attack" of 
back pain in January 1965, when he was visiting her in 
Florida.  The veteran's sister recounted that the veteran 
could "hardly move his body."  She drove him to a hospital 
for emergency pain medication.  

The veteran next was treated for a low back disorder in April 
1974, when a private physician, Dr. Wirstiuk, diagnosed him 
with possible herniated lumbar disc, with onset indicated as 
April 9, 1974.  Following a brief hospital stay in which the 
back was described as completely normal, the medical 
statement indicated that the veteran could return to work on 
May 22, 1974.

The veteran was subsequently involved in a motor vehicle 
accident in February 1977, after which he presented to a 
private physician, Dr. Sciarretta, with complaints of low 
back pain with radiation into the left thigh and calf.  Dr. 
Sciarretta made a preliminary diagnosis of lumbar disc 
disease with left sciatic neuritis; two days later, the 
veteran was hospitalized and treated for this condition.  At 
that time, he also complained of mild neck pain.  
Conservative treatment diminished the low back pain and the 
veteran was discharged after a five day stay.  In a statement 
which appears to be dated in March 1977 Dr. Sciarretta 
reported the following past history:

This man has a long history of lumbar 
strain, disc disease and sciatica.  It 
first began twenty years ago while in the 
Air Force.  He has been hospitalized 
twice, once (sic) twenty years ago in the 
Air Force and recently about eighteen 
months ago in Michigan where he underwent 
a myelogram.  He states that the 
myelogram was negative and he never had 
surgery.  For the past six months he has 
had no back pain.  He was doing fine 
until this recent episode.  He was given 
pain medication at Holy Cross, did not 
relieve his back symptoms.

In March 1977, the veteran again saw Dr. Wirstiuk with 
complaints of severe neck, low back and leg pain, as well as 
limitation of abduction in his right shoulder.  Dr. Wirstiuk 
had the veteran admitted to the North Detroit General 
Hospital on March 22, 1977, for treatment with analgesics, 
muscle relaxants, and cervical traction.  The veteran was 
discharged on April 2, 1977.  The veteran subsequently saw 
Dr. Wirstiuk from May to July 1977 for treatment of his 
persistent neuropathy of the neck, radiculitis in the right 
shoulder, and back pain.  He was admitted again to the North 
Detroit General Hospital on July 19th for treatment and a 
myelogram, which revealed an extra-dural defect suggestive of 
herniated lumbosacral disc.  He was placed in pelvic traction 
and discharged on July 30th with a lumbosacral support.  He 
was advised to undergo diathermy to the neck and low back 
three times a week and to take Parafon Forte.

On November 17, 1977, the veteran was examined at the Kern 
Industrial Clinic.  Diagnoses were cervical strain and lumbar 
strain, both of which had become chronic.  The examiner felt 
that with anti-inflammatory agents and physical therapy, the 
veteran could be returned to some gainful employment, 
provided it did not require prolonged standing, walking, 
excessive bending or lifting.  The veteran attempted to 
return to work in January 1978, but lasted only six hours and 
was hospitalized at the North Detroit General Hospital on 
January 22, 1978, with acute pain in the low back, neck, and 
right arm.

X-rays of the spine taken at that time, however, were 
essentially unremarkable.  The veteran responded to pelvic 
traction, muscle relaxants, and analgesics, but complained of 
pain radiating down the left leg.  A myelogram was suggested, 
but not accepted by the veteran.  He was told that he may 
have had a herniated lumbar disc and should not do any 
prolonged standing, stooping, bending or sitting, and should 
not work until he improved.  It was suggested by Dr. Everett, 
an orthopedic consultant, that the veteran see a neurosurgeon 
for evaluation and possible laminectomy, and he was 
discharged on February 3, 1978.  The veteran did not pursue 
this suggestion.

On March 27, 1978, Dr. Wirstiuk reported that he had seen the 
veteran three times in February after his hospital discharge, 
and that there had been no response to physical therapy, 
muscle relaxants, and analgesics.  Diagnoses were herniated 
cervical disc and herniated intervertebral lumbar disc with 
secondary peripheral neuropathy of the upper and lower 
extremities.  Dr. Wirstiuk felt that the veteran was not 
capable of any gainful employment and probably required a 
cervical laminectomy and possibly a lumbar laminectomy.

On the veteran's initial application for benefits from the 
Social Security Administration (SSA), filed in 1978, he 
reported that he injured his back, neck and shoulder in the 
automobile accident in 1977.  He asserted that he had 
"completely incapacitating pain" as a consequence of the 
1977 accident, and was unable to engage in any type of 
sustained gainful activity.

In a decision dated in July 1979, an Administrative Law Judge 
(ALJ) for the Social Security Administration (SSA), reported 
that the veteran graduated from high school in 1950 and then 
served in the Air Force from 1951 to 1955.  In 1956 he began 
20 1/2 years of employment with Ford Motor Company, which ended 
in February 1977 when he received musculoskeletal injuries in 
a vehicle accident.  It was noted that the medical evidence 
was in conflict on the existence of objective findings to 
support the veteran's assertion that he had completely 
incapacitating pain as a consequence of the 1977 accident.  
In evaluating the veteran's credibility in his regard, the 
ALJ noted that the veteran never missed a quarter of coverage 
for 25 3/4 years and must be deemed an industrious person.  The 
ALJ held that the veteran was disabled for SSA purposes.

At the time of an October 1979 deposition, Dr. Wirstiuk 
recounted his treatment of the veteran for non-specific 
polyarthritic joint pains, beginning in 1974, as set forth 
above.  Dr. Wirstiuk was unable to substantiate a 
"predisposing injury" prior to the veteran's 
hospitalization for his 1977 accident.  In fact, Dr. Wirstiuk 
stated that, prior to the 1977 accident, the veteran:

. . . ha[d] been asymptomatic with 
periodic remissions and exacerbations 
of pain; that he did work for a period 
of twenty-some years, as he mentioned, 
without any significant absenteeism 
except for periods of symptomatology 
off and on; that he had a fairly good 
work record until this particular date 
where he became injured in the car 
accident in Fort Lauderdale on 2/8/77.

In this deposition, Dr. Wirstiuk reported that he had 
referred the veteran to a neurologist, Dr. Louis E. Rentz, 
for an independent opinion in May 1974.  A report prepared by 
Dr. Rentz contains the following information concerning his 
examination of the veteran:

This forty-two year old . . . was 
examined by me on May 16, 1974.  The 
patient describes a chronic history of 
low back pain.  He relates the onset to 
being on leave from the air force when 
he was about twenty-two years old.  He 
states that he was at home washing 
walls and he developed some low back 
pain; apparently when he returned to 
the base he had severe pain and 
difficulty controlling his lower 
extremities.  He was hospitalized for 
two to three weeks at that time and 
this seemed to improve.  It has, 
however, bothered him at times since 
then.  In 1965, he relates a period, 
while on vacation in Florida, in which 
the pain became so severe that he 
seemed to have difficulty controlling 
his lower extremities.  He has been off 
work at this time since April 9, 1974, 
when the pain again increased.

*		*		*		*

The patient has a history of chronic 
lumbosacral strain.  I cannot see signs 
of abnormality such as might suggest a 
cauda equine tumor or herniated 
intervertebral disc.  Certainly, there 
is no evidence of nerve injury.

Also of record is a copy of a deposition of Joseph J. Berke, 
M.D., taken in October 1979.  Dr. Berke discussed the 
relationship between the veteran's back disorder and the 
automobile accident in February 1977.  Dr. Berke stated that 
his opinion in a report dated in January 1979 to the effect 
that the veteran's current symptomatology was related to the 
automobile accident was based on the history that the veteran 
had reported to him.  Dr. Berke stated that he did not know 
that the veteran had had a long history of lumbar strain, 
disc disease and sciatica, which first began twenty years ago 
while he had been in the Air Force.  

A statement from F. B. Mering, D.O., dated in August 1980, 
indicates that the veteran was complaining of low back pain.  
At that time, the veteran stated that he was not taking any 
medication, although he had difficulty walking.  The veteran 
reported to Dr. Mering that he had been involved in an 
automobile accident in 1977.  Upon objective examination, the 
veteran had intermittent muscle spasm over the 4-5 lumbar 
area.  A subsequent evaluation by J. J. Berke, M.D., dated 
later that month, reflects that the veteran's range of motion 
was restricted in all planes and that there was bilateral 
paravertebral muscle spasm.  Reflex motor and sensory testing 
was normal.  The veteran was given an injection of Norflex 
and it was recommended that he take hot baths at home.

A June 1981 X-ray report from R. Mendelson, M.D., showed 
slight posterior disc narrowing at the L5-S1 level of the 
lumbar spine, with minor hypertrophic spurring posteriorly.  
A small spur was noted at the L4-5 level, but the space was 
well-maintained as were body heights.  The sacroiliac joints 
were normal.  Impression was of minor degenerative disc 
narrowing at the L5-S1 level in the lumbar spine.

In a decision dated in November 1981, an ALJ for the SSA held 
that the veteran possessed the residual functional capacity 
to engaged in light work activities as of July 1980 and that 
he was no longer under a disability as defined in the Social 
Security Act as of July 1980.

G. Theodoulou, M.D., examined the veteran in August 1983 in 
connection with a claim for Social Security benefits.  The 
veteran reported that he had been having pain in his back and 
neck for the last six and three-quarter years.  He attributed 
his symptoms to a car accident which happened in February 
1977.  The veteran stated that he had previous back problems 
when he was twenty years old.  He stated that he was washing 
windows and had pain in his back.  Dr. Theodoulou reported 
that the veteran gave a long history of back problems, since 
he was twenty years old.

In a decision dated in July 1984, an ALJ for the SSA held 
that the veteran had been disabled for SSA purposes since 
August 1983 due to severe bipolar depression.

A treatment record from G. F. Sieber, M.D., dated in February 
1987, reflects that the veteran presented with neck and right 
trapezius pain, numbness in his hand and fingers, and low 
back pain.  The veteran dated his original symptoms to a 
motor vehicle accident that occurred in February 1977.  He 
stated that he had had pain in his neck and back since that 
time.  Previously, he had worked for Ford Motor Company, but 
he stated that he was unable to go back to work there as a 
result of his accident.  Diagnosis was of chronic neck and 
back pain.

On September 24, 1987, the veteran was involved in an 
accident at Sears, in which a chair upon which he was sitting 
collapsed and caused him to fall backwards.  The veteran 
filed a lawsuit against Sears for injuries sustained during 
this incident.  The veteran was subsequently hospitalized 
from August 31, 1988 to September 7, 1988, with a diagnosis 
of herniated lumbar disc with left radiculopathy.  An MRI, 
taken on September 3, 1988 by M.R.I. of Plantation, Inc., 
showed desiccation, posterior central disc herniation and 
osteophytes at L5-S1, creating mild thecal sac and bilateral 
S1 nerve root impingement.  Mild degenerative spondylosis was 
seen at other levels of the lumbar spine.

The veteran was readmitted on July 7, 1989 for acute low back 
pain with left sciatic pattern.  A CT scan of his lumbar 
spine showed no evidence of disc protrusion or disc 
herniation.  Final diagnosis was of acute lumbar sprain.

A medical record from Dr. Burgess, dated in March 1990, 
reflects that the veteran was experiencing continued low back 
pain and upper left leg pain.  He was able to control this by 
limiting and modifying his activities.  The veteran was using 
a TENS unit and reported that this was a "big help."  Dr. 
Burgess noted that the veteran had sustained two injuries, 
the first of which was the automobile accident in 1977 and 
the second of which was the injury at Sears in 1987.

In an April 1990 letter written to an attorney, Dr. Burgess 
stated that he had reviewed past medical records for the 
veteran which had been sent to him by the attorney.  Based 
upon his review, he provided the following statement: 

The records clearly indicate pre-existing 
problems, in the case of the low back 
dating back to his days in the Air Force.  
The impression is also gathered that the 
automobile accident in Florida on 2-8-77 
produced more cervical injury than lower 
lumbar.  In contrast, it is my impression 
that the incident at Sears on 9-24-87 
resulted in more exacerbation of the low 
back situation than the cervical.

With this review, it is my opinion that 
this man has a 10% permanent physical 
impairment of the whole body related to 
his low back situation, of which 6% I 
would relate to the Sears accident.  
Further, he as a 5% permanent physical 
impairment of the whole body referable to 
the cervical area, 2% of which I relate 
to the Sears accident.

The veteran was examined in June 1990 by A. Petti, M.D., in 
connection with his suit filed against Sears, Roebuck and 
Company.  Dr. Petti reported the following:

[The veteran] had a chronic history of 
low back problems which started in 1954.  
He was on active duty and one day while 
cleaning some objects at home he 
developed some back pain for which he saw 
a United States Air Force physician.

In 1974 he was hospitalized for back 
pain.

In February of 1977 he was involved in an 
automobile accident injuring his back and 
his neck. . . .

His back never got better after 1977. . . 
.

He last worked in 1978 and then in 1979 
he was on social security disability.  
The social security disability was taken 
away from him in 1980 but reinstituted in 
1983 or 1984.

*		*		*		*

The x-ray examination of his lumbar spine 
shows chronic degenerative disc disease 
at L5-S1 with irregularity and narrowing 
of the space.  The L5 vertebral body is 
relatively posterior to S1.  There is 
spurring present anteriorly at L4,5-S1.  
There is also narrowing of the 
intervertebral disc space between T11-12 
and T10-11 with anterior spur formation.  
This is a secondary change due to chronic 
low back disorder of many years duration.  

Dr. Petti concluded that the veteran had a longstanding 
chronic low back disorder and sciatica which pre-existed the 
accident at Sears and that all of his complaints could be 
explained by pre-existing disease and the progression of that 
disease on a natural basis.

Dr. Burgess reiterated the findings he had reported in the 
April 1990 letter at the time of a November 1990 deposition 
taken in conjunction with the veteran's lawsuit against 
Sears, Roebuck and Company.

Of record is a copy of a deposition given by Dr. Berke in 
November 1990 in connection with the suit filed by the 
veteran against Sears, Roebuck and Company.  Dr. Berke stated 
that he first saw the veteran in July 1977 at the request of 
Dr. Wirstiuk, who was now deceased, and that he had not seen 
the veteran since October 1980.

In May 1993 the veteran filed an application for compensation 
from the VA for his back condition which he indicated began 
in "1953/54" at Lowry Air Force Base.

At the time of his hearing before RO personnel in February 
1994, the veteran testified that following his in-service 
injury, he was given light duty.  He reported that from 1955 
until he was hospitalized in 1974 he continued to have pain 
in the same area of his back.  He stated that he had seen 
several chiropractors for temporary relief.  While he had 
worked for Ford Motor Company for approximately twenty years, 
he had had to miss work a lot of times due to back pain.  He 
pointed out that long before he applied for compensation from 
VA he had reported to several doctors that his bad back began 
while he was in the Air Force.  

In January 1997, the Board remanded the case for additional 
development, including obtaining copies of the service 
medical records pertaining to the veteran's period of 
hospitalization at Lowry Air Force Base in July 1955.

Following additional development, the RO returned the case to 
the Board.  In November 1998, the Board requested that a 
physician at a VA medical facility review the records in this 
case and provide an expert opinion as to whether the 
veteran's current diagnosis of lumbar disc disease was 
related to the manifestations shown in the service medical 
records.  It was noted that service medical records for the 
veteran's period of hospitalization beginning in July 1955 
had not been obtained.

An expert VA medical opinion, dated in December 1998, 
obtained at the Board's request, contains the following 
comments:

The [veteran] went to work for Ford 
Motor Co. [following service in 
September 1956] in a mechanical 
technical job for over 20 years.  He 
couldn't have performed this type of 
work if he had a serious back 
condition.

In fact, he had multiple car 
accidents which with the normal 
process of aging have combined to 
give him his degenerative condition 
of his spine.  He had a myelogram 
done in July 1977, which revealed a 
minimal lumbar disc protrusion, could 
be a normal variant.  Also, EMG 
showed no definite evidence of lumbar 
nerve root irritation.

The [veteran] had no significant 
[abnormality] of lumbar myelogram and 
EMG in 1977, 22 years after 
separation from the service.  His 
hospitalization in 1955 was the 
result of transient low back pain and 
has no relation to his diagnosis of 
lumbar disc disease, which I believe 
is the result of his normal aging and 
possible aggravation by his multiple 
motor vehicle accidents.

In January 1999, the Board remanded the veteran's case once 
again so that Dr. Burgess could be contacted to determine if 
he had copies of the veteran's service medical records, 
including the medical records pertinent to the appellant's 
period of hospitalization in July 1955.

The RO was unable to contact Dr. Burgess and returned the 
case to the Board.  In September 1999 and again in May 2000, 
the Board remanded the case in order to obtain service 
medical records for the period of hospitalization in July 
1955 through official channels.

In March 2001, medical records for the veteran's period of 
hospitalization in July 1955 at the Lowry Air Force Base were 
received.  In July 2001, the RO informed the veteran that his 
claim continued to be denied on the basis that there was no 
evidence of any treatment or complaints between 1955 and 1974 
and that there was no relationship shown between the in-
service muscle strain and the diagnosis of lumbar disc 
disease with sciatica, approximately 20 years later.

In a statement dated in August 2001, the veteran asserted 
that he should be accorded an examination and that an opinion 
should be obtained as to whether his back condition began in 
service.

The veteran was afforded a VA examination in October 2001 for 
the purpose of obtaining an etiology opinion with respect to 
his low back disability.  In this regard, the examiner 
stated:

The issue in question, to this 
examiner, is if the injury from his 
active duty in '51 - '55, a strain, 
for which he was hospitalized is 
related to today's condition.  As an 
examiner who has reviewed [the 
veteran's] c-file, his record from 
the VA clinic . . . and his present 
examination there is no way that I 
can correlate them.  The fact of the 
matter is [the veteran] has injured 
his lower back on multiple occasions 
post-discharge from the U. S. Air 
Force and all of the injuries appear 
to be of greater magnitude than the 
injury incurred while he was in the 
U. S. Air Force.

At the time of his Board hearing in April 2002, the veteran 
testified that his back problem originated while he was on 
furlough from the Air Force and was washing walls for his 
mother.  At that time, he felt some discomfort, and when he 
returned to base, he had a "severe attack" in his lower 
spine, for which he was hospitalized.  The veteran stated 
that the pain he experienced when he was hospitalized during 
service in July 1955 did not resolve or go away, that the 
pain continued from the date he was released from the 
hospital on August 1, 1955, until he was discharged from 
service in October 1955 and that it has "followed [him] the 
rest of [his] life."  The veteran testified that he 
continued to experience back pain after his release from 
service in 1955 and that the back pain was so severe that he 
sought treatment from a chiropractor.  He noted that when he 
was on vacation in Florida, visiting his sister, during 1965 
or 1966, he experienced back pain which was so severe that 
she tried to help by putting hot packs on his back.  She 
drove him to a doctor who gave him a shot and medication so 
he could return home from vacation.  The Board Member 
conducting the hearing found that the veteran was entirely 
credible and that the veteran had established continuity of 
back symptoms from the time of his release from service in 
1955 until the record establishes documentation of treatment.

Legal Criteria.  VA law and regulations provide that service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that post-service evidence may suffice to 
demonstrate that a veteran had a chronic disease in service, 
i.e., that such evidence need not be contemporaneous with the 
time period to which it refers.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  The Court has observed that 
symptoms and not treatment are the essence of any evidence of 
continuity of symptomatology.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).

A lay person is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Where continuity of symptomatology is established, there 
still must be medical-nexus evidence relating the veteran's 
present disability to the continuity of symptomatology unless 
such a relationship is one as to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
98.  Thus, even if the record shows in-service back injury, 
current back disability, and post service continuity of 
symptomatology, the Court held in Savage that medical 
expertise is still required to relate the appellant's present 
back disability etiologically to his post-service symptoms.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Analysis.  The veteran contends that he currently suffers 
from a low back disorder that was incurred during his 
military service.  As noted above, the veteran's service 
medical records reflect that he was hospitalized for more 
than a week in July 1955 for back pain and diagnosed with 
lumbosacral strain.  Additionally, when he was examined prior 
to his release from service in October 1955 he was still 
experiencing "soreness in back."

There is much negative evidence in this case, including the 
following facts:

(1) there are no medical records reflecting treatment 
for back complaints from October 1955 until April 1974, 
more than 18 years after the veteran's release from 
service; 
(2) the veteran worked for more than 20 years, from 1956 
to 1977, with Ford Motor Company, which ended in 
February 1977 when he received musculoskeletal injuries 
in an automobile accident;
(3) the musculoskeletal injuries the veteran sustained 
in an automobile accident in February 1977 included 
complaints of back pain;
(3) on his initial application for SSA benefits he 
attributed his disabilities to the automobile accident 
in 1977; 
(4) in February 1987, a doctor reported that the veteran 
dated his symptoms, including low back pain, to the 1977 
automobile accident;
(5) in September 1987, the veteran sustained injuries 
which resulted in low back symptoms;
(6) a VA physician in December 1998 concluded that the 
veteran's hospitalization in 1955 was the result of 
transient low back pain and had no relation to his 
diagnosis of lumbar disc disease, which was the result 
of his normal aging and possible aggravation by his 
multiple motor vehicle accidents;
(7) a VA examiner in October 2001 concluded that there 
was no way to relate the veteran's current back 
disability to the back strain he sustained during his 
military service which ended in 1955 and that the post-
service injuries appeared to be of greater magnitude 
than the injury he had sustained while he had been in 
military service.

There is also much evidence of record which would tend to 
relate the veteran's current low back complaints to the low 
back strain for which he was hospitalized during service in 
1955.  The positive evidence includes the following:

(1) the service medical records which reflect that his 
back condition was so severe as to require several days 
of hospitalization in July 1955;
(2) the service medical records which reflect that his 
back condition was still productive of back complaints 
at the time of his release from service in October 1955; 
(3) after his release from service, the veteran 
continued to experience episodes of back pain for which 
he sought treatment from chiropractors and which 
required that he miss work a lot of times due to back 
pain;
(4) his sister has confirmed that he had severe back 
pain in January 1965 which required medical attention;
(5) several years before the veteran filed a claim for 
compensation with VA, the following doctors reported 
that the veteran stated that his back problems began 
while he was in military service:
(a) Dr. Rentz in May 1974; 
(b) Dr. Sciarretta in March 1977; 
(c) Dr. Theodoulou in August 1983; 
(d) Dr. Burgess in April 1990;
(e) Dr. Petti in June 1990.
(6) the veteran has presented credible testimony which 
establishes that he continued to experience back 
symptoms from the time of his release from service until 
the first medical documentation after service of back 
problems.

Thus, several physicians have reported that the veteran had a 
long history of chronic low back pain which began while he 
was in military service.  In a May 1974 independent medical 
report, Dr. Rentz stated that when he examined the veteran 
that month, the veteran described a chronic history of low 
back pain dating to service.  Dr. Rentz noted that when the 
veteran returned to base after developing low back pain, he 
had difficulty controlling his lower extremities, and this 
had "bothered him at times since then."  A March 1977 
report from Dr. Sciarretta also noted that the veteran's 
"long history" of lumbar strain, disc disease and sciatica 
began during service.  Likewise, both Dr. Theodoulou and Dr. 
Petti noted the veteran's history of back problems since 
service.  Significantly, Dr. Burgess in a April 1990 stated 
that his review of past medical records for the veteran 
"clearly" indicated that the veteran's low back problems 
dated back to his days in the Air Force.

The Board observed the veteran's demeanor and listened to his 
testimony at a hearing in April 2002.  The Board found the 
veteran's testimony that he has suffered from low back 
problems since the time of his in-service injury to be very 
credible.  As indicated above, a lay person is competent to 
provide evidence of observable symptoms during and following 
service.  See Espiritu, supra.  The Board concluded that the 
veteran had established continuity of symptomatology of back 
symptoms from service until the first medical documentation 
after service of back problems.

Although the Board notes that the veteran suffered two 
injuries to his back subsequent to service, to include a 
February 1977 automobile accident and a September 1987 injury 
at Sears, the Board concurs with the opinion of Dr. Burgess 
that these injuries merely exacerbated the pre-existing low 
back condition.  Dr. Petti, who examined the veteran in June 
1990, also concluded that the veteran's chronic low back 
disorder was aggravated by the accident at Sears.  The Board 
finds this medical evidence to be of greater probative value 
that the opinion of the VA physician who reviewed the records 
which had been available in December 1998.  This physician 
had not seen the veteran and did not have the opportunity to 
review the records of the veteran's in-service 
hospitalization which were not added to the file until March 
2001.  Additionally, this physician was apparently unaware of 
the veteran's continuing back symptomatology from the time of 
his release from service until the car accident in 1977.  The 
VA physician who examined the veteran in October 2001 
concluded that there was no way he could relate the veteran's 
current back problems to the in-service back strain.  This 
physician likewise did not acknowledge the continuity of 
symptomatology established by the record or the multiple 
medical references which indicated that the veteran's current 
back problems dated back to the in-service back strain.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 
38 U.S.C.A. § 5107(b), an accurate determination of etiology 
is not a condition precedent to granting service connection; 
nor is "definite etiology" or "obvious etiology."  In 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  See also 38 C.F.R. § 3.102.  Thus, to deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim. 

As noted above, if a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  The in-service lumbosacral strain for which the 
veteran was hospitalized was not shown to be chronic in 
service.  However, the post-service evidence in this case is 
sufficient to demonstrate that the back strain for which the 
veteran was hospitalized during service was a chronic 
condition.  Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
The veteran's back symptoms which began during service did 
not resolve, but instead he continued to experience back 
symptoms which were noted to be present when he was examined 
for discharge and which continued thereafter.  As noted 
above, symptoms and not treatment are the essence of any 
evidence of continuity of symptomatology and the veteran has 
provided competent evidence that he continued to experience 
back symptoms from the date of his release from service until 
his back symptoms were medically identified as a chronic 
disability.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

However, even if the record shows in-service back injury, 
current back disability, and post service continuity of 
symptomatology, medical evidence must be presented which 
relates the veteran's present back disability etiologically 
to his post-service symptoms.  Savage, 10 Vet. App. at 495-
98.  Dr. Petti clearly related chronic degenerative disc 
disease and other abnormalities of the low back identified in 
1990 to the "chronic low back disorder of many years 
duration."  The information provided by Dr. Burgess also 
tends to support this conclusion, in that he stated that the 
pre-existing back problems which dated back to the veteran's 
days in the Air Force were present when the veteran was 
injured in the automobile accident in 1977.

In view of the positive evidence identified above, the Board 
concludes that post-service medical evidence establishes that 
the veteran sustained a chronic low back disorder in service.  
Therefore, the Board concludes that the evidence is in favor 
of the veteran's claim for service connection for a low back 
disorder.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.306.

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001.  In view of the Board's 
allowance of the veteran's claim, any failure to fully comply 
with VCAA requirements as to this issue would not be 
prejudicial to the veteran.


ORDER

Entitlement to service connection for a chronic low back 
disability is granted.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

